                                             Case 2:20-cv-01395-MCE-CKD Document 5 Filed 07/28/20 Page 1 of 2


                                        1 Stacy H. Rubin (SBN 228347)
                                          rubins@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        3 Las Vegas, NV 89135-2958
                                          Telephone: 702.471.7000
                                        4 Facsimile: 702.471.7070
                                        5 Attorneys for Defendant NetCredit Loan
                                          Services, LLC
                                        6
                                        7
                                        8                          UNITED STATES DISTRICT COURT
                                        9                         EASTERN DISTRICT OF CALIFORNIA
                                       10 BLOSSOM REYES-SORIANO,                        Case No.: 2:20-cv-01395-MCE-CKD
                                       11                             Plaintiff,        STIPULATION AND ORDER
1980 Festival Plaza Drive, Suite 900




                                                                                        EXTENDING TIME FOR
                                                                                        DEFENDANT TO RESPOND TO
   Las Vegas, NV 89135-2958




                                       12            v.
     Telephone: 702.471.7000




                                                                                        COMPLAINT
        Ballard Spahr LLP
          One Summerlin




                                       13 NETCREDIT LOAN SERVICES, LLC,
                                       14                             Defendant.
                                       15
                                       16            Pursuant to L.R. 144, Plaintiff Blossom Reyes-Soriano (“Plaintiff”) and
                                       17 Defendant NetCredit Loan Services, LLC (“Defendant”), by and through their
                                       18 counsel of record, hereby agree and stipulate to extend Defendant’s time to respond
                                       19 to Plaintiff’s Complaint from August 4, 2020 to September 1, 2020. Plaintiff is
                                       20 amenable to allowing Defendant a brief extension of time to evaluate the matter and
                                       21 provide the appropriate response to Plaintiff’s Complaint. This is Defendant’s first
                                       22 request for an extension.
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40339774 v1                     1
                                             Case 2:20-cv-01395-MCE-CKD Document 5 Filed 07/28/20 Page 2 of 2


                                        1            Accordingly, Plaintiff and Defendant hereby stipulate that Defendant shall file
                                        2 its response to Plaintiff’s Complaint on or before September 1, 2020.
                                        3            IT IS SO STIPULATED.
                                        4
                                        5 Dated: July 27, 2020                        Dated: July 27, 2020
                                        6 BALLARD SPAHR LLP                           GALE, ANGELO, JOHNSON, & PRUETT,
                                        7                                             P.C.
                                          /s/ Stacy H. Rubin
                                        8 Stacy H. Rubin, Esq.                        /s/ Joe Angelo
                                          Attorneys for Defendant NetCredit           Joe Angelo, Esq.
                                        9 Loan Services, LLC                          Attorneys for Plaintiff Blossom Reyes-
                                                                                      Soriano
                                       10
                                       11
1980 Festival Plaza Drive, Suite 900
   Las Vegas, NV 89135-2958




                                       12
     Telephone: 702.471.7000
        Ballard Spahr LLP




                                                                                    ORDER
          One Summerlin




                                       13
                                       14            Based upon the parties’ above Stipulation Extending Time for Defendant to
                                       15 Respond to Complaint, and good cause appearing,
                                       16            IT IS HEREBY ORDERED that Defendant shall file its response to
                                       17 Plaintiff’s Complaint on or before September 1, 2020.
                                       18            IT IS SO ORDERED.
                                       19 Dated: July 28, 2020
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40339774 v1                        2
